IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. AP-76,050

                          KENNITH W. LORENTZ, Appellant

                                               v.

                                 THE STATE OF TEXAS

    ON DIRECT APPEAL FROM THE DENIAL OF A MOTION TO RECUSE
     FILED IN CAUSE NO. CR-24878-A IN THE 159 TH DISTRICT COURT
                        ANGELINA COUNTY

       Per Curiam.

                                        OPINION

       This is a direct appeal of the denial of a motion to recuse filed in the 159 th District

Court of Angelina County, Cause No. CR-24878-A, styled Ex parte Kennith W. Lorentz.

Appellant asserts that Judge Paul E. White should have been recused or disqualified from

presiding over his habeas case because the judge had a bias against the first claim raised

in the habeas application in which appellant alleged that Judge White appointed his trial

counsel in violation of a statute and local rule.

       After reviewing the habeas application and the record of the proceedings, we have
                                                                                  Lorentz – 2

determined that this appeal is not properly before us. It is, therefore, dismissed.




Do not publish
Delivered: December 16, 2009